NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
PHILLIP ANDRE,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0n.dent-Appellee.
2010-7074
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 07-1109, Chief Judge Wi11iam
P. Greene, Jr.
ON MOTION
ORDER
Phi11ip Andre moves for a 45-day extension of time,
until December 30, 2010, to file his reply brief
Upon consideration thereof
IT IS ORDERED THAT2
The motion is granted

ANnRE v. nw-\ 2
FoR THE CoURT
 24  /s/ Jan Horba1y
Date J an Horba1y
_ C1erk
cc: Kenneth M. Carpenter, Esq.
Al1ison Kidd-Mi1ler, Esq.
FlLED
321 u.s. couR'r oFAPPm1.s roe
ms FEnEszAL cmcun
NOV 24 2010
.IAN HORBALY
CLERK